Citation Nr: 1443495	
Decision Date: 09/29/14    Archive Date: 10/06/14

DOCKET NO.  10-03 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral flat feet.

2.  Entitlement to service connection for a bilateral knee disorder as secondary to bilateral flat feet.

3.  Entitlement to service connection for hepatitis C.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active duty service from February 1979 to February 1982 and from May 1982 to December 1984.  He was discharged from his second period of active service from May 1982 to December 1984, under other than honorable conditions due to misconduct, described as drug abuse (marijuana).  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In his January 2009 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge sitting at the Washington, D.C.  Thereafter, in a February 2012 communication, the Veteran indicated that he wished to withdraw his request for a Board hearing and requested that his case be considered on the evidence of record.  Therefore, the Board finds that the Veteran has withdrawn his request for a Board hearing.  38 C.F.R. § 20.704(e) (2013).

This case was previously before the Board in January 2014 at which time the Board denied a claim for service connection for tuberculosis (claimed as purified protein derivative (PPD)) and remanded the above claims, along with a claim for service connection for a right hand disorder for additional development.  Significantly, by rating decision dated in July 2014, the RO granted service connection for right hand neuropathy, assigning a 30 percent disability rating effective June 12, 2008.  As such, the issue of entitlement to service connection for a right hand disorder is no longer before the Board.  

As will be discussed herein, with respect to the claim for hepatitis C, there has been substantial compliance with January 2014 remand directives, and the case has returned to the Board for further appellate consideration.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board's remand directives is required).

As noted in the January 2014 Board remand, while the RO had previously characterized the Veteran's claim for service connection for PTSD as entitlement to service connection for PTSD only, the Board noted the holding in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Here, the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  In light of the Court's decision in Clemons, the Board recharacterized the issue on appeal as entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression. 

This appeal was processed using the Veteran's Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the VBMS file or are irrelevant to the issues on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for bilateral flat feet, a bilateral knee disorder, and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

Hepatitis C was not shown during active duty service, or for many years after active duty service, and is unrelated to service or any incident therein.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).
      
      
REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist
	
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA by way of an October 2008 letter, which was sent prior to the initial unfavorable decision issued in September 2009.  Significantly, the October 2008 letter advised the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  The October 2008 letter also advised the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA treatment records, as well as records from the Social Security Administration (SSA) have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Board notes that the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that an examination is required when there is: (1) evidence of a current disability; (2) evidence establishing an in-service event, injury or disease, or a disease manifested in accordance with presumptive service connection regulations that would support incurrence or aggravation; (3) an indication that the current disability may be related to the in-service event; and (4) insufficient evidence to decide the case.

The Board is aware that no VA examination was provided to the Veteran in conjunction with his claim for service connection for hepatitis C, but notes that the evidence of record does not call for one.  See 38 C.F.R. § 3.159(c)(4) (2013).  In this case, as discussed below, the Veteran was not diagnosed with hepatitis C until 2008 and there is simply no medical evidence that his hepatitis C that is related to his military service.  Significantly, the Veteran has not provided any information as to why he believes that his hepatitis C was incurred in service, simply that it could have been contracted during his active service.  A medical examination would not likely aid in substantiating a claim when the record does not already contain indication of a relationship between the Veteran's claimed hepatitis C and active duty.  As such, VA is not required to afford the Veteran an examination, and therefore, VA has no duty to inform or assist that was unmet.  Duenas v. Principi, 18 Vet. App. 512, 517   (2004).  See also McLendon, 20 Vet. App. at 84-86 (with no indication that a disability or persistent or recurrent symptoms of a disability may be associated with the service or another service-connected disability, claim may be denied where claimant's submissions are insufficient to grant benefits or trigger duty to assist).

As above, in January 2014, the Board remanded the case for additional development.  The development specific to the hepatitis C claim included obtaining records from SSA as well as obtaining the Veteran's Vocational Rehabilitation file. In this regard, records from SSA were requested and obtained in January 2014 and January 2014 correspondence reveals that a request for the Veteran's Vocational Rehabilitation records was negative.  Therefore, the Board finds that the AOJ has substantially complied with the January 2014 remand directives such that no further action is necessary in this regard.  See D'Aries, supra. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.


II.  Principles of Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III. Analysis

The Veteran has contended that he has hepatitis C as the result of his active military service.  As above, the Veteran has not provided any information as to why he believes that his hepatitis C was incurred in service, simply that it could have been incurred during his service.  The Board acknowledges that the Veteran was discharged "under other than honorable conditions" for his second period of service, i.e., May 1982 to December 1984, and, therefore, may not be service-connected for a disability arising out of such period of service.

Service treatment records from the Veteran's first period of service are silent as to any complaints of or treatment for hepatitis C or any symptoms thereof.  The Board notes in particular that the Veteran's separation report of medical examination, conducted in January 1982, noted that the Veteran's abdomen and viscera were normal, and the Veteran responded "no" when asked if he had any liver problems or jaundice on his separation report of medical history.  Similarly, service treatment records from the Veteran's second period of service are also silent as to any complaints of or treatment for hepatitis C.  Post-service treatment records first show that the Veteran was diagnosed with hepatitis C in March 2008; he has received ongoing treatment for the disease since that time.

There are no VA regulations specifically dealing with service connection for hepatitis C.  Therefore, for service connection to be granted in this case for hepatitis C, the evidence must show that the Veteran's hepatitis C infection, risk factor(s), or symptoms were incurred in or aggravated by service.  The evidence must further show by competent medical evidence that there is a relationship between the claimed in-service injury or event and the Veteran's hepatitis C.  Risk factors for hepatitis C include intravenous drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine use, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades.  See VBA letter 211B (98-110), November 30, 1998.

A VA "Fast Letter" issued in June 2004 (Fast Letter 04-13, June 29, 2004) identified "key points" that included the fact that hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987).  Another "key point" was the fact that hepatitis C can potentially be transmitted with the re-use of needles for tattoos, body piercing, and acupuncture.  The fast letter indicates, in its conclusion, that the large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992 and injection drug use.  It also noted that transmission of the hepatitis C virus with air gun injections was "biologically plausible," notwithstanding the lack of any scientific evidence so documenting.  It noted that it was "essential" that the report upon which the determination of service connection is made includes a full discussion of all modes of transmission, and a rationale as to why the examiner believes the air gun was the source of the hepatitis C.

Upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for hepatitis C.  Here, notwithstanding the Veteran's current diagnosis of hepatitis C, a review of the evidence does not reflect competent medical evidence linking the currently diagnosed disability to the Veteran's active service (particularly his first period of service).  Hence, an essential requirement for service connection is not met.  In finding that the Veteran's hepatitis C is not related to his time in service, the Board finds persuasive the lack of any in-service diagnosis or treatment for hepatitis or any related symptoms, as well as the fact that no physician or other medical professional has linked his currently diagnosed hepatitis C to active service.  Neither the Veteran nor his representative has presented or alluded to the existence of any medical opinion establishing a relationship between the Veteran's currently diagnosed hepatitis C and his first period of military service.  The Veteran's service treatment records do not document activities that are recognized as creating a high risk of hepatitis infection, such as blood transfusion, intravenous drug use or promiscuous sexual activity.  Although not required to establish a claim for service connection, but as some evidence that tends to weigh against the claim, there is also no in-service diagnosis or treatment of hepatitis C.  To the contrary, the Veteran was not diagnosed with or treated for hepatitis C until 2008, approximately 26 years after the discharge from his first period of service.  This lengthy period without treatment is evidence against a finding of continuity of symptomatology, and it weighs heavily against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (holding that service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service as one factor to be weighed and considered).

The Veteran's current hepatitis C is not shown to be due to any event or incident of his first period of active duty.  There is no competent evidence of an etiological connection between his military service and his hepatitis C.  In addition to not having any in-service risk factors, the Board finds that service connection must be denied because a Veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  In this case, the Veteran has not submitted any competent evidence of an etiological connection between his military service and his hepatitis C, including no credible evidence of continuous symptoms since service separation.  Further, as above, the Veteran has not provided any information as to why he believes that his hepatitis C was incurred in service, simply that it could have been incurred during his service as he must have contracted it sometime prior to 2008.  

The Board has considered the Veteran's contention that his hepatitis C resulted from his time in service.  However, as a layperson, the Veteran has no competence to give a medical opinion on the diagnosis of a condition such as hepatitis C.  Thus, while the Veteran is competent to report symptoms observable to a layperson, such as pain; a diagnosis that is later confirmed by clinical findings; or a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of this disease, which requires medical testing to properly diagnose.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant this claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

In conclusion, the Board finds that it has not been shown that the Veteran's currently diagnosed hepatitis C is related to service.  There is no competent evidence of a relationship between the Veteran's diagnosis of hepatitis C and his military service.  Although the Veteran claims that he could contracted this disease during his service, he has not provided an explanation for his theory.  For all the foregoing reasons, the Board thus concludes that any hepatitis C was not incurred in or aggravated by service.  The claim for service connection for hepatitis C must thus be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for hepatitis C is denied.  



REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

With regard to the claims for service connection for bilateral flat feet and knees, these issues were previously remanded by the Board for a VA examination in January 2014.  Specifically, the examiner was asked to furnish an opinion with respect to the following questions:

 (a)  With regard to the Veteran's flat feet, does it constitute a defect or a      disease, as defined by VAOPGCPREC 82-90 (generally, a congenital abnormality that is subject to improvement or deterioration is considered a disease)?

 (b)  If the Veteran's flat feet are considered a defect, was there any superimposed disease or injury in connection with the congenital defect? 

 (c)  If the examiner finds that the Veteran's flat feet are a disease, then is it at least as likely as not (50 percent or greater probability) that it was aggravated by his period of honorable active duty service from February 1979 to February 1982?  Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

 (d)  Is it at least as likely as not that the Veteran's claimed bilateral knee disorder was caused OR aggravated by his claimed flat feet?  In answering each of the questions posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion. 

Significantly, the examiner was also directed as follows:  

In answering each of the questions posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.

In response to the January 2014 Board remand, the Veteran was afforded a VA pes planus examination in April 2014.  The examiner noted that the Veteran had asymptomatic pes planus when entering the military.  During this examination, the Veteran reported that he began to have pain wearing boots.  He was given orthotics during his second period of service.  According to the examiner, there was no ongoing treatment for the Veteran's feet during his first period of service from 1979 to 1982.  

In response to the four questions posed in the January 2014 remand, the examiner wrote the following:  (1) the Veteran endorsed pes planus upon entering military service but there were insufficient medical records to determine if this was a congenital disorder; (2) the Veteran noted that he was treated for this condition during his second period of dishonorable service; and (3) a review of the records revealed no evidence of chronic, ongoing, problems that would lead to an aggravation of his pes planus during the duty period of 1979 to 1982.  

Unfortunately, the Board finds that the April 2014 VA examination report is inadequate as it does not fully comply with the January 2014 Board remand request.  First, while the examiner noted that there was insufficient medical records to determine if the Veteran's flat feet was a congenital disorder, the examiner failed to opine whether the Veteran's flat feet constituted a defect or a disease, i.e., whether it is subject to improvement or deterioration.  Second, while the Veteran reported that he began to have pain wearing boots (presumably during his first period of service), the examiner did not comment on this assertion when opining that there was no aggravation of the Veteran's pes planus during his first period of service.  Third, the examiner failed to answer the fourth question posed in the January 2014 remand, i.e., whether the Veteran's claimed bilateral knee disorder was caused or aggravated by his claimed flat feet.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, an addendum opinion which complies with the Board's January 2014 remand is required.  

With regard to the acquired psychiatric disorder issue, the January 1979 induction examination shows that the Veteran was clinically evaluated as psychiatrically normal.  In his January 1979 medical history, the Veteran expressly denied "frequent trouble sleeping," "depression or excessive worry," and "nervous trouble of any sort."  The January 1982 discharge examination shows that the Veteran was again evaluated as psychiatrically normal.  In his January 1982 medical history, the Veteran expressly denied "frequent trouble sleeping," but reported "yes" to "depression or excessive worry."  He did not answer the question regarding "nervous trouble of any sort."  The Veteran was dishonorably discharged for drug abuse after testing positive for marijuana.  

An October 2012 private psychiatric examination report shows that the Veteran began having psychiatric problems in 1979 but did not seek treatment until 2004.  The earliest evidence of psychiatric treatment in the claims file is a February 2010 VA treatment report showing an Axis I diagnosis or PTSD and an Axis II diagnosis of "maladaptive personality traits: borderline and dependent features."  In a February 2010 statement, a VA nurse wrote that the Veteran "came out of childhood with borderline and dependent personality features, developed PTSD symptoms in the Navy from traumatic events and then after his civilian carjacking his PTSD symptoms became clinically significant."

Pursuant to the January 2014 Board remand, the Veteran was afforded a VA psychiatric examination in April 2014.  Upon examination of the Veteran, the examiner determined that the Veteran did not meet the criteria for a diagnosis of PTSD but that he did meet the criteria for the following:  diagnoses of unspecific anxiety disorder, moderate with panic attacks; unspecified depressive disorder, mild to moderate; and maladaptive personality traits with cluster B features.  The examiner further opined that it was less likely than not that his current mental health disorders had their onset during the Veteran's period of honorable active service from 1979 to 1982.  Additionally, it was less likely than not that any currently diagnosed mental disorder was caused by any incident or event that occurred during his period of service.  As a rationale for this opinion, the examiner wrote that the Veteran was noted to have a family history significant for mental health disorders in multiple family members, including his father (committed suicide), mother (probable PTSD), grandmother ("delusional" and records reference schizophrenia), and others.  He was noted to have exhibited behavioral problems as a teen that were consistent with a turbulent upbringing and that were suggestive of maladaptive personality traits and/or disturbance of mood and/or conduct.  Furthermore, the Veteran had multiple traumas; pre-military, military, and post military.  Thus, the examiner was unable to provide an opinion that the reported military stressor was the primary cause (index trauma) for current PTSD symptoms without resorting to mere speculation.   

Unfortunately, the Board finds that an addendum opinion is necessary to decide the case.  First, with respect to the Veteran's diagnosed personality disorder, the examiner did not address whether such was subject to a superimposed disease or injury that resulted in additional disability.  Second, with respect to the anxiety and depressive disorders, the examiner did not address the Veteran's January 1982 report of medical history wherein the Veteran reported "yes" to "depression or excessive worry" and did not address either the February 2010 statement from a VA nurse which shows continuity of psychiatric problems since service or the October 2012 SSA psychiatric examination report which also shows continuity of psychiatric problems since service as well as a current diagnosis of schizophrenia.  Such should be addressed in an addendum opinion. 

Finally, given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the claims file.  On remand, such records should be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain the Veteran's treatment records from the Tuskegee VA Medical Center (VAMC) to include those dated from July 2014 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2. Return the claims file to the VA examiner who conducted the Veteran's April 2014 VA pes planus examination.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner should note in the examination report that the claims file and the Remand have been reviewed.  If the April 2014 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinions.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinions.

After reviewing the record, the examiner should offer an opinion as to the following:

(a) With regard to the Veteran's flat feet, does it constitute a defect or a disease, as defined by VAOPGCPREC 82-90 (generally, a congenital abnormality that is subject to improvement or deterioration is considered a disease)?

(b) If the Veteran's flat feet are considered a defect, was there any superimposed disease or injury in connection with the congenital defect? 

(c) If the examiner finds that the Veteran's flat feet are a disease, then is it at least as likely as not (50 percent or greater probability) that it was aggravated by his period of honorable active duty service from February 1979 to February 1982?  Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

(d) Is it at least as likely as not that the Veteran's claimed bilateral knee disorder was caused OR aggravated by his claimed flat feet?

In answering each of the questions posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms (particularly the Veteran's April 2014 report that he began to have pain wearing boots (limited to his first period of service)), and that his reports must be considered in formulating the requested opinion. 

A complete rating should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

If the examiner is unable to render the requested opinion(s) without resorting to speculation, he or she must so state.  However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion. 

3.  Return the claims file to the VA examiner who conducted the Veteran's April 2014 VA psychiatric examination.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner should note in the examination report that the claims file and the Remand have been reviewed.  If the April 2014 VA psychiatric examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinions.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Following a review of the record, the examiner should identify all of the Veteran's acquired psychiatric disorders that meet the American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria since 2008 and offer an opinion as to the following: 

(a) Was the Veteran's personality disorder subject to a superimposed disease or injury during his first period of service that resulted in additional disability?  If so, please identify the additional disability. 

(b)  For each diagnosed acquired psychiatric disorder (including consideration of the schizophrenia diagnosis in the October 2012 SSA psychiatric examination), the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such disorder had its onset during the Veteran's period of honorable active duty service from February 1979 to February 1982; or, was any such disorder caused by any incident or event that occurred during his period of service.

(c) The examiner should also offer an opinion as to whether the Veteran manifested a psychosis (defined as a brief psychotic disorder; delusional disorder; psychotic disorder due to general medical condition; psychotic disorder, not otherwise specified (NOS); schizoaffective disorder; schizophrenia; schizophreniform disorder; shared psychotic disorder; and substance-induced psychotic disorder) within one year of his February 1982 service discharge and, if so, to describe the manifestations.

In answering these questions, examiner should address the Veteran's January 1982 report of medical history wherein the Veteran reported "yes" to "depression or excessive worry;" the February 2010 statement from a VA nurse which shows continuity of psychiatric problems since service, and the October 2012 SSA psychiatric examination report which also shows continuity of psychiatric problems since service as well as a diagnosis of schizophrenia.  

A complete rationale should be provided for all opinions given.  In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements.  The examiner should fully articulate a sound reasoning for all conclusions made.

4. After completing the above, and any other development as may be indicated by any response received as a consequence of the action taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


